DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of figure 4, claims 1, 3, and 6-12 in the reply filed on 2/11/21 is acknowledged.  The traversal is on the ground(s) that there is no burden demonstrated by the previous examination.  This is not found persuasive because the newly submitted claims of 9/18/20 have been amended and are considered distinctly directed to separate configurations not previously set forth and considered.  Note that the discussion of the different shapes previously identified is not persuasive. Previous consideration of shapes where not in combination with a base unit, currently being claimed in combination with the shaped covers defining separate and distinct combinations of a vacuum chamber in relation to the respective base unit ie. above and below.  Furthermore the process steps as claimed are additionally presented for consideration as being directed to different processes as set forth in the Restriction Requirement of 1/11/21.  Applicant has not identified the separate and distinct inventions as obvious variants.   There is a burden as set forth in the Restriction Requirement of 1/11/21.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4, and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
“is repeated for a pre-determined times” (7:2) is indefinite.  
The recited process step of “will be turned off…and will be opened” is not understood within the claimed scope of the claim from which it depends, each having steps of a vacuum turning off and solenoid valve opening.  The condition of “when a cancel button is pressed” is not a positively recited process.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is not limiting of the apparatus of claim 1 but rather directed towards a container which the apparatus might operate upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,909,014) in view of Turvey et al. (US 2008/0000204).
Kobayashi et al. disclose an appliance for vacuum evacuating operation on a universal food sealable vacuum container 40 comprising circular base unit 2; comprising housing with valve 10 connected to a vacuum source 22; see col. 3, lines 3-22 however is not considered to house the vacuum source; see figures 1 and 5 depicting separate locations ie. top and side.  The apparatus also comprises a vacuum chamber 4 comprising a plastic dome 3 placed on top of and airtight with the base unit 2 for controlled air evacuation operation. 
Turvey et al. teach a similar invention comprising a circular base unit comprising control panel comprising a plurality of operation buttons and a plurality of indicating lights on the base unit housing vacuum source 180; solenoid valve 192 and control unit (circuit board) and control panel 160 with operation buttons and LED lights; see figure 15; para. 148; 150, 153.  Note that vacuum source 180 comprises motor 184 which is also connected to drive base 150 which is housed in the base unit; see para. 119.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing components in/on the base unit housing as claimed and taught by Turvey et al. in the invention to Kobayashi et al. for operative automated control and indication of operations in a compact and user friendly manner.
Regarding operation process steps, Kobayashi discloses placing universal food sealable containers 40 inside the vacuum chamber however note that the evacuation and monitoring process of Kobayashi et al. is performed by a manually pumped bellows body 22 without “turning the vacuum source on” or off and/or with a solenoid valve operation; see col. 4, lines 9+.  Kobayashi discloses operation of inlet valve 10 including opening to quickly de-vacuum chamber 4 for a pre-determined duration and closing the valve ie. when the internal pressure is equalized to atmospheric pressure and retain the food in the container 40 in a vacuum state; see col. 5, lines 1+.  The electronic control system of Turvey et al. however is automated by power controls and vacuum control 164 for turning on/off vacuum and monitoring preset level; see para. 148 and evacuation operation utilizing solenoid valve 192 and other solenoids controlling sealing operations; see para. 153, 179, etc.  It would have been obvious to provide automated controls and electronic components for operation as claimed ie. opening and closing a solenoid valve to de-vacuum the chamber of Kobayashi and reset for further operations.     
Regarding claim 11, Turvey et al. discuss cancelling operations by manually pressing button 161; see para. 183.
Regarding claim 12, three seconds is considered an obvious operational parameter for a valve in the modified invention to Kobayashi et al. for returning the interior pressure to ambient and allowing for release of the upper component. 
Claims 3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,909,014) in view of Turvey et al. (US 2008/0000204) and further view of Day et al. (US 2018/0162569).
As discussed above Kobayashi discloses an evacuation process including placing food in a universal container with a valve however does not disclose an automated appliance with electronic components operated as claimed and additionally utilized for marinating meat.  Day et al. however disclose a food storage appliance 100 for vacuum packaging products including a control panel 500 with control buttons including lights 512, 517-518 single/no repeat mode on/off control and a marinade mode button 552 common operation of which includes placing meat in a container, evacuating/providing a vacuum by motor 520 (switched on); monitoring level of pressure within the chamber and de-energizing/turning off vacuum source by solenoid valve operations at preset values (para. 28); keeping packaged meat under a vacuum state for a period of time (para. 29); and possibly performing repeated vacuum and depressurizing operations according to programmed data in a marinating mode; see para. 29-30; figures 1 and 5.; operation of cancel button 516 as claimed; see para. 30.  Note that generalized claim terms such as predetermined durations, periods of time (first and second); and predetermined times are considered taught by the evacuation operation wherein the vacuum pump/assembly 520 is operated on, stopped/de-energized after a preset threshold, and venting (open) allowing return to atmospheric pressure and reset/closed for another operation; see para. 29 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include controls and marinating operations as claimed as taught by Day et al. in the modified invention to Kobayashi et al. for performing a completely marinated meat product.
Regarding the claimed de-vacuuming duration, three seconds is considered an obvious operational parameter for a valve in the modified invention to Kobayashi et al. for returning the interior pressure to ambient and allowing for release of the upper component.  See also discussion of hold and release vacuum cycles of Day et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649